Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/13/2020, 11/23/2020, 12/13/2021 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
3.	For claim 9, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dvorak et al. (U.S. Patent Application Publication 2015/0324789; hereafter “Dvorak”).
	For claims 1 and 12, Dvorak teaches an electronic device and, comprising:
	a display (note paragraph [0053], display screen); and
	a processor (note paragraphs [0056] and [0158], microprocessor) configured to:
	generate at least one hierarchy deterministic path (note paragraph [0059], keys are generated using a hierarchical deterministic wallet),
	obtain at least one public key, using a root seed and the at least one hierarchy deterministic path (note paragraphs [0059], [0085] and [0108], HD public keys are generated using master key and hierarchical deterministic path),
	obtain a blockchain address for a blockchain account from the at least one public key (note paragraph [0125], public key is used to obtain a blockchain address),
	obtain information about the blockchain address from a blockchain network based on the blockchain address, the information about the blockchain address including information about a balance of the blockchain account (note paragraph [0125], account balance information is obtained from blockchain address), and
	display at least part of the information about the blockchain address through the display, based on the information about the balance of the blockchain account (note paragraph [0053] and Fig. 13, step 244, user’s account balance is displayed).


	For claim 19, Dvorak teaches an electronic device, comprising:
	a display (note paragraph [0053], display screen); and
	a processor (note paragraphs [0056] and [0158], microprocessor) configured to:
	generate at least one first hierarchy deterministic path that may be derived from a root seed (note paragraph [0059], keys are generated using a hierarchical deterministic wallet from a master key),
	obtain at least one first public key from the root seed, using the at least one first hierarchy deterministic path (note paragraphs [0059], [0085] and [0108], HD public keys are generated using master key and hierarchical deterministic path),
	transmit the at least one first public key to a server to obtain at least one blockchain address for a blockchain account from the at least one first public key (note paragraph [0125], public key is sent to wallet server to obtain a blockchain address),
	obtain information about the blockchain account corresponding to the at least one blockchain address from the server (note paragraph [0125], account balance information is obtained from blockchain address), and
	display at least part of the information about the blockchain account through the display (note paragraph [0053] and Fig. 13, step 244, user’s account balance is displayed).


	For claim 8, Dvorak teaches claim 1, wherein the processor is further configured to send a request for transaction information about the blockchain address to the blockchain network (note paragraph [0124], balance information request is made).

	For claim 9, Dvorak teaches claim 1, wherein the information about the blockchain address further includes at least one of a number of deposits, a number of remittances, an account list, a balance, a number of transactions, a transaction history, latest transaction information, or a maker hint for the blockchain address (note paragraphs [0053] and [0123], account information includes number of deposits and account balance).

	For claim 10, Dvorak teaches  claim 1, wherein the processor is further configured to restore the blockchain address corresponding to the root seed using pre- registered authentication information (note paragraphs [0087]-[0098], [0119] and [0124], address is obtained after successful authentication with pre-registered user fingerprint and password).

	For claim 11, Dvorak teaches claim 1, wherein the processor is further configured to display additional information obtained using the information about the blockchain address, through the display (note paragraphs [0053] and [0123], account information includes number of deposits and account balance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-7, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak as applied to claims 1, 12 and 19 above, and further in view of Madisetti et al. (U.S. Patent Application Publication 2018/0288022; hereafter “Madisetti”).
	For claim 16, Dvorak teaches an electronic device, comprising:
	a display (note paragraph [0053], display screen); and
	a processor (note paragraphs [0056] and [0158], microprocessor) configured to:
	obtain a first public key using a root seed and a first hierarchy deterministic path (note paragraphs [0059], [0085] and [0108], HD public keys are generated using master key and hierarchical deterministic path),
	obtain a second public key using the first public key and a second hierarchy deterministic path (note paragraphs [0059], [0085] and [0108], sub-keys are generated using hierarchical deterministic path branches),
	obtain a blockchain address using the second public key (note paragraph [0125], public key is used to obtain a blockchain address),
	obtain information about the blockchain address from a blockchain network based on the blockchain address, the information about the blockchain address including information about a balance of the blockchain address (note paragraph [0125], account balance information is obtained from blockchain address), and
	provide at least one of the information about the blockchain address through the display, based on the information about the balance of the blockchain address (note paragraph [0053] and Fig. 13, step 244, user’s account balance is displayed).

	Dvorak differs from the claimed invention in that they fail to explicitly teach:
	obtain a second public key using the first public key and a second hierarchy deterministic path

	Madisetti teaches:
	obtain a first public key using a root seed and a first hierarchy deterministic path (note paragraphs [0065]-[0066], HD wallet generates public key from seed and hierarchical deterministic path),
	obtain a second public key using the first public key and a second hierarchy deterministic path (note paragraph [0066] and Fig. 5-6, child public keys are generated using parent public key and HD path)

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claims 2 and 13, the combination of Dvorak and Madisetti teaches claims 1 and 12, wherein the at least one hierarchy deterministic path includes at least one factor divided into a plurality of levels (note Fig. 6 and paragraph [0066] of Madisetti, HD path includes indices and levels), and
	wherein the processor is further configured to generate at least one other hierarchy deterministic path by modifying the at least one factor (note Fig. 6 and paragraph [0066] of Madisetti, other HD paths are generated by modifying indices).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claims 3, 14 and 20, the combination of Dvorak and Madisetti teaches claims 1, 12 and 19, wherein the processor is further configured to: obtain a parent public key from the root seed using a first hierarchy deterministic path among the at least one hierarchy deterministic path (note Fig. 6 and paragraphs [0065]-[0066] of Madisetti, parent public key is generated using root seed and HD path), and
	obtain at least one child public key from the parent public key using a second hierarchy deterministic path related to the first hierarchy deterministic path (note Fig. 6 and paragraphs [0065]-[0066] of Madisetti, child public key is generated using parent public key and parent HD path with added level).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claims 4 and 15, the combination of Dvorak and Madisetti teaches claims 3 and 14, wherein the processor is further configured to obtain the blockchain address using a child public key of a final step among the at least one child public key (note paragraphs [0126]-[0127] of Dvorak, address of public keys with highest indices, i.e. child public keys, are obtained to retrieve account balance).

	For claim 5, the combination of Dvorak and Madisetti teaches claim 3, wherein the first hierarchy deterministic path includes a plurality of factors divided into a plurality of levels (note Fig. 6 and paragraph [0066] of Madisetti, HD path includes indices and levels), and
	wherein the processor is further configured to obtain the parent public key by modifying a value of each of the plurality of factors (note Fig. 6 and paragraph [0066] of Madisetti, other HD paths are generated by modifying indices).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claim 6, the combination of Dvorak and Madisetti teaches claim 3, wherein the second hierarchy deterministic path includes at least one factor divided into at least one level (note Fig. 6 and paragraph [0066] of Madisetti, HD path includes indices and levels), and
	wherein the processor is further configured to obtain the child public key by modifying a value of the at least one factor (note Fig. 6 and paragraphs [0065]-[0066] of Madisetti, child public key is generated using parent public key and parent HD path with added level).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claims 7 and 18, the combination of Dvorak and Madisetti teaches claims 3 and 16, wherein the processor is further configured to generate the first hierarchy deterministic path using at least one private key obtained through the root seed (note Fig. 6 and paragraphs [0065]-[0066] of Madisetti, parent private key is generated using root seed and HD path).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


	For claim 17, the combination of Dvorak and Madisetti teaches claim 16, wherein the second hierarchy deterministic path includes at least one factor divided into at least one level (note Fig. 6 and paragraph [0066] of Madisetti, HD path includes indices and levels), and
	wherein the processor is further configured to obtain the second public key by modifying a value of the at least one factor (note Fig. 6 and paragraphs [0065]-[0066] of Madisetti, child public key is generated using parent public key and parent HD path with added level).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the balance information request of a HD wallet of Dvorak and the generation of public keys in a HD wallet of Madisetti. It would have been obvious because a simple substation of one known method (HD public key generation of Madisetti) for another (public key generation of Dvorak) would yield the predictable results of generating public keys for a HD wallet consistent with BIP0032 (Madisetti) where the public keys are used to request account balance information for display on a user device (Dvorak).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Di Iorio et al. (U.S. Patent Application Publication 2019/0354963) teaches an HD wallet (note paragraph [0049]) and a read request that returns account information including balance (note paragraph [0059]).

	Strong et al. (U.S. Patent Application Publication 2019/0362340) teaches an HD wallet (note paragraph [0279] and Fig. 2) and retrieving a user’s balance from multiple addresses (note paragraph [0292]).

	Desmarais et al. (U.S. Patent Application Publication 2021/0083872) teaches an HD wallet that implements either BIP 32 or BIP 44 (note paragraph [0256] and Fig. 6).

	dan-da (hd-wallet-addrs) teaches retrieving account information for multiple addresses in an HD wallet.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438